Citation Nr: 0700270	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-27 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

 
THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and A.C.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO) which denied service connection for 
degenerative disc disease of the lumbar spine because 
evidence submitted was not new and material evidence.  

In a May 2004 rating decision, after having received new 
evidence, the RO again denied service connection for 
degenerative disease of the lumbar spine because evidence 
submitted was not new and material.  The veteran submitted 
additional evidence in July 2004.  In a June 2005 statement 
of the case (SOC), the RO indicated that it had reopened and 
considered the veteran's claim on the merits denying service 
connection for degenerative disc disease of the lumbar spine 
on the merits. 

The veteran testified before the undersigned Veterans Law 
Judge at a November 2005 Board hearing; the hearing 
transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  In an unappealed August 2002 rating decision, the RO 
denied service connection for a back condition because new 
and material evidence had not been submitted.

2.  Evidence received since the August 2002 rating decision 
relates to an unestablished fact necessary to substantiate a 
claim for service connection for a low back disorder.

3.  The veteran's currently diagnosed low back disorder is 
not shown to be etiologically related to an in-service back 
injury.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied service 
connection for a back condition, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received subsequent to the August 2002 RO 
decision pertaining to a low back disorder is new and 
material; the claim for service connection for a low back 
disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2006).

3.  A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a February 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2005); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

The February 2004 notice letter provided the veteran with an 
explanation of the meaning of both "new" and "material" 
evidence.  The Board notes that VA did not provide notice of 
the particular type of evidence needed to substantiate 
elements found to be insufficiently shown at the time of the 
August 2002 rating decision.  However, in June 2005, the RO 
reopened and reconsidered the veteran's claim for service 
connection on the merits after determining that new and 
material evidence had been received.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a decision.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and a hearing transcript have been associated with the claims 
file.  Additionally, a VA medical opinion and an independent 
medical expert (IME) opinion have been obtained in order to 
determine the nature and etiology of the veteran's low back 
disorder.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Background and Evidence

The veteran's September 1950 induction examination did not 
reflect any back problems.  Service medical records show that in 
early May 1953, the veteran fell from one deck to another aboard 
a small craft, approximately eight feet, striking his back 
against a sink with resultant pain and marked contusion.  He was 
assessed with marked contusion to the right of his spine at T-10 
to L-1.  A urinalysis done at the Receiving Station following the 
fall revealed albuminuria, and it was felt advisable to 
hospitalize the veteran for observation.  He was transferred on 
that date to Bethesda Naval Hospital for evaluation.  The 
urologic service performed emergency IVP on the veteran and 
repeatedly checked his urine.  The pyelegram was normal and the 
urine was albumin free.  However, in the course of the work-up 
borderline hypertension and glycosuria were observed.  It was 
noted that physical examination of the veteran was entirely 
normal except for the hypertension which was the labile type.  It 
was summarized that the veteran was originally admitted for mild 
albuminuria secondary to injury and subsequently investigated for 
labile hypertension and glycosuria.  The hospital released him at 
the end of June 1953 with diagnoses of hypertensive reaction and 
abnormal glucose tolerance tests.  A Board of Medical Survey 
placed him on six months of light duty at that time, with follow-
up glucose evaluation to be conducted thereafter.  After that 
additional glucose testing and a second Board of Medical Survey 
in February 1954, the veteran was deemed fit for full duty.  He 
was then discharged from service in July 1954, with normal back 
clinical findings on examination at that time.  

The veteran submitted additional medical records from his May 
1953 hospitalization.  X-rays taken after the veteran's injury in 
May 1953 revealed no evidence of fracture; the spine and bony 
pelvis appeared normal.
 
A November 2000 letter from Dr. L.Z.S. noted that the veteran had 
previous back injury that precluded him from walking on a 
treadmill for his stress test; no further elaboration was 
provided.  

VA treatment records from December 2001 reflect a chronic lumbar 
spine disability to include diffuse idiopathic skeletal 
hypertrophy with superimposed early endplate osteophytes.   

In July 2003, the veteran submitted various private treatment 
records, which reflect continuing back pain and treatment for 
back strain and acute lumbar spasm. (See Correspondence Letters 
from Dr. P.A.M., December 1989, January 1990, October 1991, 
October to December 1994, June 1997).  The veteran was also 
assessed with significant spondylosis and diffuse idiopathic 
skeletal hyperostosis in the lumbar and thoracic spine, and mild 
disc disease with mild stenosis. (Treatment Reports, Dr. C.R.F., 
May 2003, June 2004). 

The veteran submitted various lay statements in April 2004.  He 
described the in-service injury and indicated that he was treated 
with medication and heat therapy for back pain shortly after 
service.  He also submitted various lay statements from friends, 
who described continuing complaints of back pain after service.  

The veteran also submitted a May 2004 letter from Dr. N.P.T.  Dr. 
N.P.T. indicated that the veteran had been a long-time patient of 
his.  He stated that the veteran had suffered a severe fall in 
1953, that he had a recent CT scan of the lumbar spine, and that 
it was possible that the changes seen were associated with his 
previous fall.  Similarly, in a June 2004 statement, C.R.F., M.D. 
opined that the veteran's current back disorder, characterized as 
diffuse idiopathic skeletal hypertosis with spondylosis and mild 
disc disease with mild stenosis, was possibly related to the 
original back injury in 1953.  The veteran reportedly told Dr. F. 
that he had been hospitalized for 11 weeks because of back pain 
subsequent to the 1953 fall.

A February 2005 VA examination, which included a review of 
the claims file, revealed moderate to severe degenerative 
osteoarthritic changes in the entire spine, including the 
cervical, thoracic, and lumbar spine, supported by x-rays and 
CT.  The examiner stated that x-rays done in 1953, after the 
veteran's fall, ruled out fracture.  He opined that it 
appeared unlikely that extensive spondylosis of the spine was 
caused by the described fall in 1953.  The veteran had 
extensive changes affecting the entire spine, not limited to 
the lumbar area, but also in areas not affected by the trauma 
directly.  He had no evidence of fracture then, or on recent 
imaging.  The degenerative changes were predominantly bony at 
multiple levels; they were not predominantly a soft tissue or 
disk injury.  The examiner stated while there is no doubt 
that the veteran had moderate to severe spinal degenerative 
changes as a source of potential back pain, there was no 
medical evidence for a persistent back problem in the years 
after military discharge, in particular, the late 1950s or 
1960s.  There was also a lack of any comments regarding 
persistent back pain in the treatment record from 1953 except 
on admission.

The examiner opined that the veteran most likely had a low 
muscular strain injury in 1953 as the result of the described 
fall without bony involvement or radiculopathy at that time.  
He may have had subsequent recurrent lumbar strain injuries 
corresponding to his history of low back exacerbations, even 
prior to developing the current severe degenerative spine 
changes.  The examiner noted that while he did not see the 
fall in 1953 as the cause of the veteran's degenerative bony 
spine changes, there may have been a minor contribution of 
his fall injury to subsequent lumbar strain injuries and 
subsequent development of back pain.  He stated that this 
contribution, if at all present, was difficult to assess but 
was probably not more than 10 percent.  

A November 2006 IME opinion was rendered by an orthopedic 
specialist based on a review of the entire claims file. The 
IME stated that the veteran's in-service back injury was 
definitely a soft tissue injury.  It appeared to have been 
focused at the thorocolumbar junction (T10-L1) as evidenced 
by the kidney injury that was also sustained.  The IME stated 
that it was clear that the veteran did not sustain a spine 
fracture or a significant disc injury.  He did not suffer 
neurologic injury or sequelae as a result of the injury in 
the 1950s.  His most recent radiographs and lumbar MRI scan 
indicated a disease process that was age appropriate for a 
gentleman over the age of 70.  The findings were all 
degenerative in nature and did not represent post-traumatic 
findings.  Based on the veteran's recorded testimony, the IME 
concluded that no significant spinal column or neurologic 
injury occurred.  The veteran only sustained a soft tissue 
injury to the back.  The soft tissue injury carried no 
residual long-term disability.  The IME stated that suffering 
a soft tissue injury to the back does not predispose a 
patient to either premature or more advanced degenerative 
changes in their back.  Based on the mechanism of the injury, 
the nature of the injury that occurred, and the natural 
history of spine problems and the known sequelae of soft 
tissue back injuries, the IME found no causal connection 
between the veteran's ongoing low back disease and a service-
related injury.  He stated that it would appear that the 
veteran's ongoing back disease was solely related to advanced 
degenerative arthritis consistent with a patient in his age 
group.  

C.  New and Material Evidence

The RO previously considered and denied the veteran's claim 
for service connection for a back condition in unappealed 
February 2002 and August 2002 rating decisions.  The RO 
denied the veteran's initial claim for service connection 
because there was no showing of in-service onset or 
continuity since service.  In August 2002 the RO found that 
new and material had not been presented to re-open the 
previously denied claim because there was no evidence of a 
chronic back disorder until many years after service.  

The RO reopened and reconsidered the veteran's claim for 
service connection for a low back disorder in June 2005.  The 
Board believes that the RO was ultimately correct in 
reopening the veteran's claim; nevertheless, the Board must 
address the issue of new and material evidence.  See Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  The evidence 
must be both new and material; if the evidence is new, but 
not material, the inquiry ends and the claim cannot be 
reopened. Smith v. West, 12 Vet. App. 312 (1999).  

Evidence may be new and material where it contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even if it does 
not warrant revision of a previous decision.  Hodge v. West, 
155 F.3d 1356 (1998).  If the Board determines that the 
evidence submitted is new and material, it must reopen the 
case and evaluate the appellant's claim in light of all the 
evidence.  Justus v. Principi, 3 Vet. App. at 512.

Evidence received subsequent to the August 2002 rating decision 
includes various lay statements which reflect continuing back 
pain after service and private treatment records, which reflect a 
current low back disorder.  In May 2004, the veteran submitted a 
letter from Dr. N.P.T., who stated that the veteran had suffered 
a severe fall in 1953, and indicated that it was possible that 
the changes seen on a CT scan of the lumbar spine were associated 
with his previous fall.  Newly submitted private treatment 
records, lay statements, and the letter from Dr. N.P.T. are new 
in that this evidence was not previously submitted.  The Board 
finds that the letter from Dr. N.P.T. in combination with lay 
statements which reflect continuing back pain shortly after 
service are material in that it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability.  See Hodge v. West, 155 F.3d 1356 
(1998).  The Board finds that the new evidence, when considered 
with previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claim.  

Accordingly, the Board finds that the veteran has submitted 
new and material evidence sufficient to reopen a claim of 
entitlement to service connection for a low back disorder.  
The Board will perform a de novo review of merits of the 
veteran's claim based on all the evidence of record. See 38 
C.F.R. § 3.156(c) (2006); see also Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).



B.  Law and Analysis

The Board notes that evidence is presumed to be credible for 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board must evaluate the veteran's current claim 
for service connection in light of all the evidence or 
record.  See id.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran has a current low back disorder; diagnoses 
include chronic lumbar spine disability to include diffuse 
idiopathic skeletal hypertrophy, spondylosis, and moderate to 
severe degenerative osteoarthritic changes. (See VA treatment 
Records, December 2001; Correspondence Letters from Dr. 
P.A.M.; Treatment Reports, Dr. C.R.F., May 2003, June 2004; 
February 2005 VA examination).  Service connection, however, 
is not warranted because a low back disorder was not incurred 
in service, and arthritis did not manifest within one year of 
separation from service. 

The February 2005 examiner indicated that the veteran's in-
service fall was not the cause of the veteran's current 
degenerative bony spine changes.  He based this opinion on 
examination and review of the claims file, which revealed 
extensive bony changes affecting the entire spine and not 
limited areas affected by the trauma; no evidence of 
fracture; and no medical evidence of a persistent back 
problem in service and for years after service.  

The Board notes that the February 2005 VA examiner stated 
that there may have been a minor contribution of the 
veteran's fall injury to subsequent lumbar strain injuries 
and subsequent development of back pain.  The examiner stated 
that the contribution, if at all present, was probably not 
more than 10 percent.  VA regulation provides that service 
connection may not be based on a resort to speculation or 
even remote possibility. See 38 C.F.R. § 3.102 (2006); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of the claimed disorder or any such 
relationship).  Accordingly, the Board finds that this 
opinion was speculative and does not provide evidence of a 
nexus or relationship between a current low back disability 
and service.  The Board also finds that the opinions of Drs. 
T. and F. are similarly speculative in that both examiners 
indicate only a possibility that the veteran's current back 
disabilities are related to the 1953 injury.  The Board finds 
these opinions to be of little probative weight in this case.

An IME opinion was requested to determine if the veteran's 
current low back disorder was related to his in-service 
injury.  The November 2006 IME opinion was rendered by an 
orthopedic specialist.  Based on a review of the entire 
claims file, the IME found that the veteran's in-service back 
injury was definitely a soft tissue injury, and there was no 
evidence of a spine fracture or a significant disc injury.  
The IME found no causal connection between the veteran's 
current low back disorder and his in-service injury, stating 
instead that the veteran's ongoing back disease was solely 
related to advanced degenerative arthritis consistent with a 
patient in his age group.

No nexus has been established by competent medical evidence 
between his in-service injury and his current low back 
disorder.  Thus, the Board finds that service connection is 
not warranted. 

In making this determination, the Board has considered the 
veteran's own statements in support of his claims.  However, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

C.  Conclusion

The veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.

Although the veteran does have a current low back disorder, 
competent medical evidence does not establish that the 
disability was incurred or aggravated in service, and 
arthritis did not manifest within a year following the 
veteran's separation from service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the veteran has a low back disorder 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.




ORDER

The claim of entitlement to service connection for a low back 
disorder is reopened, and to this extent only, the appeal is 
granted. 

Service connection for a low back disorder is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


